ROBERT M. PARKER, Retired Circuit Judge.
This is an appeal from the granting of a summary judgment in favor of the appel-lee.
The issues presented are the same as those presented in Swann v. Board of Zoning Adjustment of Jefferson County, Alabama, 459 So.2d 896 (Ala.Civ.App.1984).
On authority of Swann, supra, this case is due to be reversed and remanded.
The foregoing opinion was prepared by retired Circuit Judge ROBERT M. PARKER, serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama 1975, and this opinion is hereby adopted as that of this court.
REVERSED AND REMANDED.
All the Judges concur.